IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 96-10272
                           _____________________



UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

FRANK ANTONICELLI,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Northern District of Texas
                          (4:95-CR-143-A)
_________________________________________________________________

                        February 10, 1997
Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     In this appeal, we address whether the Double Jeopardy Clause

prohibits a court from imposing consecutive sentences for two

counts   of   the   same   indictment,   where   one   count   charges   the

defendant with destroying property by means of explosion, and the

other charges the defendant with carrying an explosive during the

commission of a felony.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     In August 1994, the appellant, Frank Antonicelli, used a

blasting    cap    and   a   length   of    detonating    cord   to    destroy   an

automobile owned by neighbors of one of his friends.                  Antonicelli

had obtained the blasting cap and detonating cord from a different

individual, and Antonicelli concedes that he and his friend carried

the cap and cord to the friend’s apartment complex, where they

connected    the    device    to   the     neighbors’    car.    The    resulting

explosion also damaged the sidewalk and lawn near the car, and

broke several windows at the apartment complex.

     In December 1995, Antonicelli pled guilty to one count of an

indictment alleging a violation of 18 U.S.C. § 844(i) (maliciously

damaging a vehicle and building used in interstate commerce by

means of fire or an explosive) and to a second count of the same

indictment alleging a violation 18 U.S.C. § 844(h)(2) (carrying an

explosive during the commission of a felony). Antonicelli objected

to the consecutive sentencing recommended in the Presentence Report

on double jeopardy grounds, but the court overruled his objection

and sentenced him to 27 months imprisonment for the § 844(i)

violation and 5 years imprisonment for the § 844(h)(2) violation,

to be served consecutively.           Antonicelli now appeals.

     Antonicelli argues that he has been subjected to double

punishments for the same acts in violation of the Double Jeopardy

Clause of the Constitution. The Supreme Court addressed the double




                                         -2-
jeopardy issues raised by multiple punishments in Missouri v.

Hunter, concluding that “[w]ith respect to cumulative sentences

imposed in a single trial, the Double Jeopardy Clause does no more

than    prevent   the   sentencing    court     from    prescribing   greater

punishment than the legislature intended.”             459 U.S. 359, 366, 103

S.Ct. 673, 678 (1983).     The Court held that the reviewing court’s

sole task is to determine whether the legislature specifically

authorized cumulative punishment.          Id. at 368-9, 103 S.Ct. at 679.

       Congress expressly authorized cumulative punishment of persons

convicted under 18 U.S.C. § 844(h)(2), which proscribes carrying an

explosive device during the commission of a federal felony.             That

statute provides, in relevant part:

       Whoever . . . carries an explosive during the commission
       of any felony which may be prosecuted in a court of the
       United States, including a felony which provides for an
       enhanced punishment if committed by the use of a deadly
       or dangerous weapon or device shall, in addition to the
       punishment provided for such felony, be sentenced to
       imprisonment for 5 years but not more than 15 years . . .
       Notwithstanding any other provision of law, the court
       shall not place on probation or suspend the sentence of
       any person convicted of a violation of this subsection,
       nor shall the term of imprisonment imposed under this
       subsection run concurrently with any other term of
       imprisonment including that imposed for the felony in
       which the explosive device was used or carried.

18   U.S.C.   §   844(h)(2)    (emphasis      added).      Congress   clearly

intended--indeed, required--that persons like Antonicelli receive

consecutive sentences.        Antonicelli’s sentences therefore do not




                                     -3-
violate the Double Jeopardy Clause of the Constitution and are

therefore

                                              A F F I R M E D.




                             -4-